DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the input shaft, output shaft (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2016/0297300 (Tamura).
Regarding claim 1, Imamura discloses a vehicle system comprising a power source 10 configured to drive a vehicle; a front wheel 12 and a rear wheel 14; a torque distributing mechanism 18 configured to distribute a torque of the power source to the front and rear wheels; a steering wheel is not disclosed but is well-known in the automotive industry.  Tamura also discloses a steering angle sensor (not shown but discussed in Para [0036]) and a controller 50 configured to control the power source and the torque distributing mechanism such that torque distributed to the rear wheel is 
Regarding claims 2-3, Tamura discloses that the torque distributing mechanism includes a coupling 18 (See Para [0030]) having input and output shafts 38, 42 for transmitting torque to rear wheel and the rotational speed of the output shaft is lower than that of the input shaft (See Para [0031-0032]) and the controller 50 is configured to control the torque distributing mechanism so that the coupling degree of the coupling is increased when the torque of the power source is smaller than the specified value and there is a turning operation; and the controller controls the power source and torque distributing mechanism so that when the torque of the power source is at or larger than the specified value and there is a turning operation, the torque generated by the power source is modified by a decrease torque which is set in accordance with the turning operation  and the operation of the torque distributing mechanism for increasing the torque distributed to the rear wheel . (See Para 0040, 0065-0066 and 0068-0069]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura in view of US Pub 2017/0334488 (Takata).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura in view of US Pub 2005/0200088 (Sawada).
Regarding claims 14-15, Tamura does not disclose that torque increasing to the rear wheels generates a nosedive pitching of the vehicle.  However, Sawada disclose that functionally the relationship of the rear wheels and an increase of a torque causes a nosedive pitching and that the angle of the nose dive pitching increases in accordance with an increase in the steering angle.   (See Para [0015] in Sawada).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura in view of US Pub 2013/0190988 (Limpibunterng).
Regarding claim 16, Tamura is silent about the torque distributed to the rear wheel being increased in linear proportion with the increase in the steering angle.  However, Limpibunterng discloses that the torque of the rear wheel increases linearly with the increase in the steering angle. (See Para [0189-0190]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the .
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura in view of US Pub 2016/0215869 (Marutani).
Regarding claim 18, Tamura does not disclose that the torque distributing mechanism includes an electromagnetic coupling.  However, Marutani discloses that it is well-known that the coupling can be electromagnetic in order to provide engine efficiency at varied speeds.
Allowable Subject Matter
Claims 4-8, 10-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616